Exhibit 10.6
CONSTANT CONTACT, INC.
Form of
Restricted Stock Unit Agreement (for Executives)
Under 2011 Stock Incentive Plan
(Time-Based Vesting)
     AGREEMENT made between Constant Contact, Inc., a Delaware corporation (the
“Company”), and [____________________] (“you”).
     For valuable consideration, receipt of which is acknowledged, the Company
and you agree as follows:
     1. Grant of RSUs.
          On [__________________] and subject to the terms and conditions set
forth in this Agreement and in the Constant Contact, Inc. 2011 Stock Incentive
Plan (the “Plan”), the Company has granted you Restricted Stock Units (“RSUs”)
providing you with the right to receive [____________] shares of common stock
(“Common Stock”), $0.01 par value per share, of the Company (the “Shares”).
     2. Vesting and Forfeiture.
          (a) While you remain employed by, or engaged to provide services on an
individual basis to, the Company, [[____]% of the RSUs will vest on the first
anniversary of [__________], and [____]% of the RSUs will vest at the end of
each successive [__________] period thereafter, such that 100% of the RSUs will
be fully vested on [___________]]/[[____]% of the RSUs will vest on the first
anniversary of your Employment Date, and [____]% of the RSUs will vest at the
end of each successive [__________] period thereafter, such that 100% of the
RSUs will be fully vested on [___________] the [_____] anniversary of your
Employment Date. Your “Employment Date” means [__________], the date on which
your employment with the Company commenced]. The date upon which any of the RSUs
vest will be considered a “Vesting Date” for the RSUs that vest on that date.
Any fractional Shares that would otherwise vest as of a particular date will be
rounded down and carried forward to the next Vesting Date until a whole Share
can be issued.
          (b) In the event of a Change of Control (as defined below),
notwithstanding anything herein to the contrary, immediately prior to the
closing of the Change of Control, 50% of the then outstanding and unvested RSUs
shall automatically vest and the date on which the closing of such Change of
Control occurs shall be a Vesting Date for purposes of this Agreement. Any then
outstanding and unvested RSUs (after giving effect to the foregoing sentence)
shall continue to vest as set forth in Section 2(a) above until 100% of the RSUs
are vested, subject to the continuation of your employment or other service
providing relationship with the Company, or its successor.
          (c) If, following a Change of Control, your employment or other
service providing relationship with the Company is terminated by the Company, or
its successor, without Cause (as defined below) prior to the one year
anniversary of the date on which the closing of such Change of Control occurs,
100% of the then outstanding and unvested RSUs shall automatically vest and the
effective date of the termination of your employment or other service providing
relationship shall be a Vesting Date for purposes of this Agreement.
Notwithstanding the foregoing, and solely to the extent necessary to avoid the
penalty provisions under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), if the Vesting Date occurs because of your termination
of employment and if the Company determines that you are a “specified employee”
as defined under Section 409A, then the distribution of newly vested Shares
shall be delayed until the earlier of (i) the date that is six months plus one
day after the date of termination and (ii) the 10th day after your date of
death.
          (d) Absent any contrary provision in the Plan or any other applicable
plan or agreement, if you cease to be employed by, or engaged to provide
services on an individual basis to, the Company for any reason or no reason, you
will immediately and automatically forfeit all rights to any of your RSUs that
have Vesting Dates after the date your employment or other service providing
relationship with the Company ends.
          (e) For the purposes of this Agreement:

 



--------------------------------------------------------------------------------



 



               (i) “Change of Control” shall mean (i) the consolidation or
merger of the Company with or into any other corporation or other entity (other
than a merger or consolidation in which all or substantially all of the
individuals and entities who were beneficial owners of the outstanding
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction), (ii) the sale of all or substantially all of
the properties and assets of the Company as an entirety to any other person, or
(iii) the sale or transfer, in a single transaction or series of related
transactions, of outstanding capital stock representing at least a majority of
the voting power of the outstanding capital stock of the Company immediately
following such transaction; provided that if any portion of the RSUs is then
subject to Section 409A, any resulting distribution of the covered shares will
be delayed to comply with Section 409A unless the Change of Control is also a
change in ownership or effective control of the Company (within the meaning of
Treasury Regulation Section 1.409A-3(g)(5) or any successor regulation.
               (ii) If you are party to an employment, consulting or severance
agreement with the Company that contains a definition of “cause” for termination
of employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement. Otherwise, “Cause” shall mean willful misconduct by
you or your willful failure to perform your responsibilities to the Company
(including, without limitation, breach by you of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between you and the Company), as determined by the Company,
which determination shall be conclusive. You shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after your
resignation, that discharge for Cause was warranted.
     3. Issuance of Shares.
          Subject to the terms and conditions of this Agreement (including any
Withholding Tax obligations), after each Vesting Date, the Company will issue to
you (or your estate, or an account at a brokerage firm designated by the
Company), within three (3) business days following such Vesting Date, one Share
for each RSU that vested on such Vesting Date. Until each applicable Vesting
Date, you will have no rights to any Shares, and until the Company delivers the
Shares to you, you will not have any rights associated with such Shares,
including without limitation voting rights, dividends or dividend equivalents.
     4. Transferability.
          The RSUs and Shares they represent may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of (whether by
operation of law or otherwise) (collectively, a “transfer”), except that this
Agreement may be transferred by the laws of descent and distribution or as
otherwise permitted under the Plan. You may only transfer the Shares that may be
issued pursuant to this Agreement following a Vesting Date that covers them.
     5. Withholding Taxes.
          (a) You acknowledge that you have reviewed with your own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the actions contemplated by this Agreement. You affirm that you are relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents.
          (b) The Company’s obligation to deliver Shares to you upon or after
the vesting of the RSUs shall be subject to your satisfaction of all income tax
(including federal, state and local taxes), social insurance, payroll tax,
payment on account or other tax related withholding requirements, as determined
by the Company (“Withholding Taxes”).
          (c) You acknowledge and agree that the Company has the right to deduct
from payments of any kind otherwise due to you any Withholding Taxes to be
withheld with respect to the actions contemplated by this Agreement.
          (d) Without limiting the generality of the foregoing Section 5(c),
except as provided in the next sentence, the Company shall withhold a number of
Shares issuable in payment of any vested RSUs having a Fair Market Value,

2



--------------------------------------------------------------------------------



 



as of the Vesting Date of such RSUs, equal to the Withholding Taxes with respect
to such RSUs. If the Company cannot (under applicable legal, regulatory, listing
or other requirements, or otherwise) satisfy such Withholding Taxes in such
method, the Company may satisfy such Withholding Taxes by any one or combination
of the following methods: (i) by requiring you to pay such Withholding Taxes in
cash or by check; (ii) by deducting such Withholding Taxes out of any other
compensation otherwise payable to you by the Company; and/or (iii) by allowing
you to surrender shares of Common Stock which (x) in the case of shares
initially acquired from the Company (upon exercise of a stock option or
otherwise), have been owned by you for such period (if any) as may be required
to avoid a charge to the Company’s earnings, and (y) have a Fair Market Value on
the date of surrender equal to such Withholding Taxes. The Company is hereby
authorized to take such actions as are necessary to effect the withholding of
any and all such Withholding Taxes in accordance with this Section 5(d). For
purposes of this Section 5(d), the “Fair Market Value” of a Share as of any date
shall be equal to the last reported sale price of the Common Stock on the NASDAQ
Stock Market (or any other stock exchange or over-the-counter market on which
the Company’s Common Stock is then traded) on such date.
     6. Securities Laws.
          Notwithstanding any other provision of the Plan or this Agreement, the
Company will not be required to issue, and you may not sell, assign, transfer or
otherwise dispose of, any shares of Common Stock received as payment of the
RSUs, unless (a) there is in effect with respect to the shares of Common Stock
received as payment of the RSUs a registration statement under the Securities
Act of 1933, as amended, and any applicable state or foreign securities laws or
an exemption from such registration, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body that the Compensation
Committee (the “Committee”) of the Company’s Board of Directors, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing Common Stock received as payment of the RSUs, as may be deemed
necessary or advisable by the Company to comply with such securities law or
other restrictions.
     7. Provisions of the Plan.
          This Agreement is subject to the provisions of the Plan, a copy of
which is furnished to you with this Agreement. Any capitalized terms used in
this Agreement but not otherwise defined in the Agreement shall have the same
meaning as in the Plan.
     8. Miscellaneous.
          (a) Section 409A. This Agreement is intended to comply with the
requirements of Section 409A and shall be construed consistently therewith. In
any event, the Company makes no representation or warranty and will have no
liability to you or any other person, other than with respect to payments made
by the Company in violation of the provisions of this Agreement, if any
provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of that section.
          (b) Unsecured Creditor. This Agreement shall create a contractual
obligation on the part of Company to make payment of the RSUs credited to your
account at the time provided for in this Agreement. Neither you nor any other
party claiming an interest in the RSUs or related stock hereunder shall have any
interest whatsoever in any specific assets of the Company. Your right to receive
payments hereunder shall be that of an unsecured general creditor of Company.
          (c) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (d) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company or the Committee.

3



--------------------------------------------------------------------------------



 



          (e) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and you and its and your respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.
          (f) Notice. Except as provided in Section 8(i), all notices required
or permitted hereunder shall be in writing or provided and deemed effectively
given upon personal delivery or five calendar days after deposit in the United
States Post Office, by registered or certified mail, postage prepaid, addressed
to the other party hereto at, for the Company, its primary business address
(attention: Chief Human Resources Officer / General Counsel) and, for you, at
your home address as reflected in the records of the Company, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 8(f).
          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.
          (h) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.
          (i) Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan or awards
granted under the Plan by electronic means or to request your consent to
participate in the Plan by electronic means or allow you to provide notices by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, you agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
          (j) Your Acknowledgments. You acknowledge that you: (i) have read this
Agreement; (ii) have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of your own choice or have
voluntarily declined to seek such counsel; (iii) understand the terms and
consequences of this Agreement; and (iv) are fully aware of the legal and
binding effect of this Agreement.
[Signatures on Page Following]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this grant to be executed
under its corporate seal by its duly authorized officer. This option shall take
effect as a sealed instrument.

                                      CONSTANT CONTACT, INC.    
 
                       
 
          By:                                  
 
              Name:        
 
              Title:  
 
   
 
                 
 
   
Dated:
                       
 
 
 
                   

5



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
          By signing below (or by accepting the foregoing grant through such
other means as may be established by the Company or its third-party
administrator from time to time), I hereby accept the foregoing grant and agree
to the terms and conditions thereof and acknowledge receipt of a copy of the
Plan.

                                  PARTICIPANT:    
 
                                     
 
          Address:        
 
             
 
                     
Dated:
                   
 
 
 
               

6